         Case 6:20-cr-00123-WWB-DCI Document 64 Filed 05/12/21 Page 1 of 1 PageID 192




                                     UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF FLORIDA
                                          ORLANDO DIVISION

 UNITED STATES OF AMERICA

                       VS.                                                CASE NO. 6:20-cr-123-WWB-DCI

 KAVITA L. HARACK


                                                                                       AUSA: Chauncey Bratt

                                                                             Defense Attorney: Mark O’Brien

JUDGE:                DANIEL C. IRICK                      DATE AND TIME:                       May 12, 2021
                      United States Magistrate Judge                                             1:09-1:17PM
                                                                                                    8 minutes
Courtroom:            5C                                   TOTAL TIME:


DEPUTY CLERK:         N. Rodriguez                         REPORTER:                                 Digital
                                                                                 Orlando_Digital_Transcripts
                                                                                         @flmd.uscourts.gov
INTERPRETER:          None                                 PRETRIAL/PROB:                 Brandon Ramirez


                                        CLERK’S MINUTES
                     MOTION HEARING RE REVOCATION OF CONDITIONS OF RELEASE

 Case called, appearances made, procedural setting by the Court.
 Hearing on Motion for Revocation of Defendant’s Release.
 Defendant not present.
 Government makes oral motion for the Court to issue a bench warrant for defendant’s failure to appear, Court
 grants motion.
 Warrant to be issued.
 Court adjourned.




                                                 Page 1 of 1
